               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

DANA MARIE MORRIS,

     Petitioner,

v.                                     CIVIL ACTION NO. 1:19-00431

WARDEN REHERMAN,

     Respondent.


                     MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).    Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation on September 25, 2019,

in which he recommended that the court deny as moot the

petitioner’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 (ECF No. 1) and her Letter-Form Motion to Expedite

(ECF No. 2), and remove this case from the court’s active

docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.    The failure of any party to file

such objections within the time allowed constitutes a waiver of
such party’s right to a de novo review by this court.    Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by October 15, 2019.    Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation within the

requisite time period or the extended time period.    Accordingly,

the court adopts the Findings and Recommendation of Magistrate

Judge Tinsley as follows:

     1.   Petitioner’s petition for writ of habeas corpus under

          28 U.S.C. § 2241 is DENIED AS MOOT;

     2.   Petitioner’s Letter-Form Motion to Expedite is DENIED

          AS MOOT;

     3.   This action is DISMISSED; and

     4.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.
                                   2
McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 21st day of November, 2019.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                 3
